/WHEELED, .District Judge.
The. articles now in question are linen doilies and tray cloths, weighing under 4/- ounces to the square yard, and containing more than 100 threads to the square inch, and have been classified as “manufactures of flax” not specially provided for, under paragraph 847 of the act of 1897, against a protest that they are “woven fabrics of flax,” under the last clause of paragraph 346. They are woven, and the question is whether they are “fabrics,” in tariff speech. In the piece they are fabrics. They are none the less so by being cut apart. The word is amply broad enough to include them. Junge v. Hedden, 146 U. S. 233, 13 Sup. Ct. 88, 36 L. Ed. 953, and the cases there referred to, seem to support, rather than to be contrary to, this view. Decision reversed.